USDC IN/ND case 3:20-cv-00337-DRL-MGG document 9 filed 08/07/20 page 1 of 3


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 ELMER LEE MOORE,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-337-DRL-MGG

 ZACHARY MILLER et al.,

                      Defendants.

                                    OPINION & ORDER

       Elmer Lee Moore, a prisoner without a lawyer, filed a complaint alleging that

officers of the Goshen Police Department used excessive force against him during an

arrest on June 29, 2018. “A document filed pro se is to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Under 28 U.S.C. § 1915A, the court still must review the

merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails

to state a claim upon which relief may be granted, or seeks monetary relief against an

immune defendant.

       Mr. Moore alleges that, on June 29, 2018, he was arrested and, during the course

of the arrest, Officer Zachary Miller and Captain or Sergeant Miller jumped on him and

hit or kicked him on the face, head, shoulders, ribs and back though he was not resisting

arrest. After being handcuffed, Mr. Moore says Lt. Clere slammed him against the trunk.

He told the officers his ribs were broken, and he was taken to the hospital for
USDC IN/ND case 3:20-cv-00337-DRL-MGG document 9 filed 08/07/20 page 2 of 3


examination. Mr. Moore seeks monetary damages from the officers and the Chief of

Police.

          Under the Fourth Amendment, an officer’s right to arrest an individual includes

the right to use some degree of physical force, but the use of force must be objectively

reasonable in light of the totality of the circumstances. Graham v. Connor, 490 U.S. 386, 396

(1989). “Determining whether the force used to effect a particular seizure is reasonable

under the Fourth Amendment requires a careful balancing of the nature and quality of

the intrusion on the individual’s Fourth Amendment interests against the countervailing

governmental interests at stake.” Id. (quotation marks and citations omitted). Factors to

consider include the severity of the crime at issue, whether the suspect posed an

immediate threat to the safety of the officers or others, and whether he was resisting arrest

or attempting to evade arrest by flight. Id. Although further factual development may

show that use of force was reasonable under the circumstances, giving Mr. Moore the

inferences to which he is entitled at this stage, he has alleged a plausible Fourth

Amendment claim against Officer Miller, Captain or Sergeant Miller, and Officer Clere.

          Mr. Moore has also sued Chief of Police of the Goshen City Police Department, but

Mr. Moore does not allege that the Chief of Police was personally involved in the decision

to use excessive force against him. Section 1983 “liability depends on each defendant’s

knowledge and actions, not on the knowledge or actions of persons they

supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). “[P]ublic employees are

responsible for their own misdeeds but not for anyone else’s.” Id. at 596. The doctrine

of respondeat superior, which allows an employer to be held liable for subordinates’ actions


                                              2
USDC IN/ND case 3:20-cv-00337-DRL-MGG document 9 filed 08/07/20 page 3 of 3


in some types of cases, has no application to § 1983 actions. Moore v. State of Indiana, 999

F.2d 1125, 1129 (7th Cir. 1993). Thus, Mr. Moore cannot proceed against the Chief of

Police.

          For these reasons, the court:

          (1) GRANTS Elmer Lee Moore leave to proceed against Officer Zachary Miller,

Captain or Sergeant Miller, and Officer Clere in their individual capacities for monetary

damages for allegedly violating his Fourth Amendment rights by using excessive force

on June 28, 2018;

          (2) DISMISSES all other claims

          (3) DISMISS Chief of Police of the Goshen Police Department;

          (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Officer Miller, Captain or Sergeant

Miller, and Officer Clere at the Goshen Police Department with a copy of this order and

the complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d); and

          (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer Miller, Captain or

Sergeant Miller, and Officer Clere to respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order.

          SO ORDERED.

          August 7, 2020                         s/ Damon R. Leichty
                                                 Judge, United States District Court




                                             3
